      Case 1:20-cv-10635-PBS Document 17 Filed 05/06/20 Page 1 of 9



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

___________________________________
                                       )
MARVIN ALEXANDER FIGUEROA              )
MAZARIEGO,                             )
                                       )
          Petitioner,                  )
                                       )           Civil Action
v.                                     )           No. 20-10635-PBS
                                       )
ANTONE MONIZ,                          )
Plymouth County Superintendent         )
                                       )
          Respondent.                  )
______________________________         )


                                 ORDER

                              May 6, 2020

Saris, D.J.

     Petitioner Marvin Alexander Figueroa Mazariego brings this

habeas petition seeking relief on two grounds. First, Petitioner

argues that his immigration bond hearing did not meet due

process standards because he was required to bear the burden of

proof, rather than the Government. Petitioner claims he was

prejudiced by this error and so is entitled to receive a new

bond hearing consistent with the Court’s declaratory judgment in

Brito v. Barr, 415 F. Supp. 3d 258 (D. Mass. 2019) (“Brito”).

Second, Petitioner argues that, because of his underlying

medical conditions and his home country’s refusal to accept

deportees during the COVID-19 pandemic, his detention serves no


                                   1
      Case 1:20-cv-10635-PBS Document 17 Filed 05/06/20 Page 2 of 9



legitimate governmental purposes and therefore violates due

process. Petitioner requests immediate release from custody on

this ground.

    Now, Respondent moves to dismiss the petition. Respondent

contends that Figueroa Mazariego cannot demonstrate prejudicial

injury because there is sufficient evidence that his release

would pose a danger to the community and that he is a risk of

flight. For the reasons stated below, the Court ALLOWS the

motion to dismiss (Docket No. 9).

                            LEGAL STANDARD

    Under 8 U.S.C. § 1226(a), “an alien may be arrested and

detained pending a decision on whether the alien is to be

removed from the United States.” After ICE makes the initial

decision to detain an alien, the alien may request a bond

hearing in immigration court at any time before a removal order

becomes final. 8 C.F.R. § 236.1(d)(1). In Pensamiento v.

McDonald, the Court held that constitutional due process

“requires placing the burden of proof on the government in

§ 1226(a) custody redetermination hearings.” 315 F. Supp. 3d

684, 692 (D. Mass. 2018).

    In a subsequent class action, Brito v. Barr, the Court

entered the following declaratory judgment:

          [A]liens detained pursuant to 8 U.S.C. § 1226(a)
    are entitled to receive a bond hearing at which the
    Government must prove the alien is either dangerous by

                                   2
      Case 1:20-cv-10635-PBS Document 17 Filed 05/06/20 Page 3 of 9



    clear and convincing evidence or a risk of flight by a
    preponderance of the evidence and that no condition or
    combination of conditions will reasonably assure the
    alien’s future appearance and the safety of the
    community. At the bond hearing, the immigration judge
    must evaluate the alien’s ability to pay in setting
    bond above $1,500 and must consider alternative
    conditions of release, such as GPS monitoring, that
    reasonably assure the safety of the community and the
    alien’s future appearances.

415 F. Supp. 3d at 271. The Court held that class members who

had received an unlawful hearing could seek relief by “show[ing]

prejudice via an individual habeas petition.” Brito v. Barr, 395

F. Supp. 3d 135, 148 (D. Mass. 2019).

    To establish prejudice, a petitioner must show that a due

process violation could have affected the outcome of the custody

redetermination hearing. See Doe v. Tompkins, No. 18-cv-12266,

2019 U.S. Dist. LEXIS 22616, at *3-4 (D. Mass. Feb. 12, 2019)

(citing Pensamiento, 315 F. Supp. 3d at 693; then citing Singh

v. Holder, 638 F.3d 1196, 1205 (9th Cir. 2011)). The prejudice

inquiry requires the court to conduct “an individualized

assessment of [the petitioner’s] criminal history and personal

characteristics.” Brito, 395 F. Supp. 3d at 147.

                                 FACTS

    The following facts are undisputed except where stated

otherwise.

    Petitioner is a citizen of El Salvador. Petitioner alleges

that he entered the United States in 2004 and again in 2014.


                                   3
      Case 1:20-cv-10635-PBS Document 17 Filed 05/06/20 Page 4 of 9



Upon entry in 2014, Petitioner entered was arrested by U.S.

Border Patrol. Petitioner was detained from November 2014 to May

2015, which Petitioner alleges was “due to an error on the part

of the government, [because the Petitioner’s] identity had been

stolen.” Dkt. 1 ¶ 23; see also Dkt. 10-2 at 4 (immigration

judge’s bond memorandum) (citing documentary evidence that

another individual had used Petitioner’s alien registration

number to apply for Temporary Protective Status). Petitioner

does not have any lawful status in the United States.

    Petitioner works in construction in Massachusetts and

Texas. He has family members in Texas. Petitioner’s wife and son

have been granted asylum by the Boston Immigration Court.

    In December 2016, ICE received an Interpol Red Notice for

the Petitioner. The Red Notice is based upon an arrest warrant

issued in June 2016 by the Specialized Magistrate Court in Santa

Ana, El Salvador, charging the Petitioner with murder and

attempted murder. The warrant indicates that the Petitioner is

charged with the murder of Otto Ivan Lopez Garza and the

attempted murder of Juan Antonio Vanegas Hernandez. An ICE

investigator subsequently confirmed that the warrant is still

active as of April 2020.

    In July 2019, ICE arrested the Petitioner. Petitioner

received a custody redetermination hearing in August 2019. At

that hearing, Petitioner presented evidence of strong ties to

                                   4
        Case 1:20-cv-10635-PBS Document 17 Filed 05/06/20 Page 5 of 9



the community and consistent appearance at scheduled check-ins

with ICE. Petitioner also presented a mistaken identity defense

with regards to the Red Notice. The immigration judge rejected

this argument, noting that the Red Notice included biographical

information consistent with the information on Petitioner’s

birth certificate. The immigration judge concluded that the

Petitioner had failed to demonstrate that he was not a danger to

the community or a flight risk, and consequently declined to

release him on bond. In January 2020, the Board of Immigration

Appeals (“BIA”) affirmed the IJ’s opinion denying release on

bond.

       In December 2019, an immigration judge issued a written

decision denying Petitioner’s applications for relief from

removal. The Petitioner appealed the decision to the BIA, and

the appeal remains pending.

  I.     Brito Claim

       In analyzing a detainee’s request for a bond

redetermination, an immigration judge may consider several

factors, including:

       (1) Whether the alien has a fixed address in the United
       States; (2) the alien’s length of residence in the United
       States; (3) the alien’s family ties in the United States,
       and whether they may entitle the alien to reside
       permanently in the United States in the future; (4) the
       alien’s criminal record, including the extensiveness of
       criminal activity, the recency of such activity, and the
       seriousness of the offenses; (7) the alien’s history of
       immigration violations; (8) any attempts by the alien to

                                     5
      Case 1:20-cv-10635-PBS Document 17 Filed 05/06/20 Page 6 of 9



    flee persecution or otherwise escape authorities, and (9)
    the alien’s manner of entry to the United States.

Matter of Guerra, 24 I. & N. Dec. 37, 40 (BIA 2006).

    Petitioner argues that the result of his bond hearing would

have been different if the Immigration Court had placed the

burden of proof upon the Government. Respondent contends that

the petition should be dismissed because the Petitioner cannot

demonstrate prejudice.

    A. Danger to the Community

    Brito requires the Government to prove that an alien

detained pursuant to Section 1226(a) is dangerous by clear and

convincing evidence. See Brito, 415 F. Supp. 3d at 267.

    The Respondent argues that the allocation of the burden of

proof could not have affected the outcome of the bond hearing,

given Petitioner’s pending foreign arrest warrant for murder and

attempted murder.

    Petitioner disputed the factual basis of the Red Notice and

warrant by citing news articles indicating that Juan Antonio

Vanegas Hernandez survived the October 2014 attack. Respondent

subsequently clarified that the October 2014 attack consisted of

the attempted murder of Vanegas Hernandez and the completed

murder of Lopez Garza. Petitioner also provided a news article

from February 2018 reporting that the Attorney General of El

Salvador’s office had obtained convictions of two individuals


                                   6
        Case 1:20-cv-10635-PBS Document 17 Filed 05/06/20 Page 7 of 9



responsible for the October 2014 assault. The Respondent

subsequently filed additional documentation indicating that the

Attorney General of El Salvador’s office still intends to

prosecute the Petitioner upon his return to El Salvador.

       Petitioner has not demonstrated that he suffered prejudice

from bearing the burden of proof as to dangerousness. The

Respondent has provided ample documentation indicating that El

Salvador issued an active warrant charging the Petitioner with

murder and attempted murder. Cf. Hernandez-Lara v. ICE, No. 19-

cv-394-LM, 2019 WL 3340697, at *2, *7 (D.N.H. July 25, 2019)

(finding prejudice in bond hearing where detainee bore burden of

proof and immigration judge noted that he did not have any

documentation regarding the detainee’s alleged criminal conduct,

beyond existence of Red Notice). Petitioner has not demonstrated

that the burden allocation “could have affected” the Immigration

Court’s assessment of dangerousness, even under the heightened

burden of clear and convincing evidence. See Doe, 2019 U.S.

Dist. LEXIS 22616, at *3-4.

       B. Risk of Flight

       Pursuant to the Court’s holding in Brito, the Government

carries the burden to prove that an alien poses a flight risk by

“a preponderance of the evidence.” See Brito, 415 F. Supp. 3d at

267.



                                     7
        Case 1:20-cv-10635-PBS Document 17 Filed 05/06/20 Page 8 of 9



    The Respondent argues that Petitioner is a flight risk

because of his outstanding warrant from El Salvador. The

Respondent contends that Petitioner has an incentive to flee in

order to avoid deportation to El Salvador and likely prosecution

that country. In response, Petitioner argues that he is likely

to gain lawful status derivatively through his wife and son.

Petitioner argues that the burden allocation at his bond hearing

therefore could have affected the Immigration Court’s assessment

of flight risk.

    The Court finds that the burden allocation could not have

affected the Immigration Court’s assessment of flight risk

where, as here, the Petitioner faces not only deportation to El

Salvador but also potential prosecution for murder and attempted

murder.

  II.     COVID-Related Claim

    Petitioner argues his detention violates due process

because his removal is not reasonably foreseeable, as El

Salvador is currently refusing the return of deportees from the

United States and Mexico to stop the spread of the COVID-19

virus. Petitioner also alleges that he has diabetes and

therefore is at increased risk of suffering harm from COVID-19.

    While El Salvador may be refusing the return of deportees

at this time, in this case the Attorney General’s Office of El

Salvador affirmed last week that it seeks to prosecute the

                                     8
      Case 1:20-cv-10635-PBS Document 17 Filed 05/06/20 Page 9 of 9



Petitioner, who is subject to an active warrant. Even if

Petitioner’s allegations regarding his medical condition are

true, given the seriousness of the pending murder and attempted

murder charges in El Salvador, this Court denies his release on

the grounds of the COVID pandemic.

                              CONCLUSION

    For the reasons stated above, the Respondent’s motion to

dismiss (Docket No. 9) is ALLOWED.



SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   9
